Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Wada (JP 2014212064 A)(English Translated) teaches “A connector comprising: a housing formed into a cylindrical shape; a terminal holding body holding a terminal fixed to a tip end portion of a cable in an axial direction, and disposed inside the housing; a water-proof seal disposed inside the housing so as to face to a base end portion of the terminal holding body in the axial direction, and coming into tight contact with an inner circumferential face of the housing; and a cap fixed to the housing so as to face to a base end portion of the water- proof seal in the axial direction, and pressing the water-proof seal, wherein the water-proof seal has a seal side through hole receiving passing-through of the cable, and a boss through hole formed in parallel to the seal side through hole, the cap has a cap side through hole receiving passing-through of the cable at a position corresponding to the seal side through hole, 
an inner circumferential face of the cap side through hole, a plurality of contact projections are projected toward a center in a radial direction of the cap side through hole at positions separated at intervals in a circumferential direction of the cap side through hole, and tip end portions of the plurality of contact projections come into contact with an outer circumferential face of the cable disposed in the cap side through hole.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-5, and 7-8 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 9 Wada (JP 2014212064 A)(English Translated) teaches “An assembly method for a connector including a housing accommodating a terminal holding body holding a terminal fixed to a tip end portion of a cable in an axial direction, a water-proof seal coming into tightly contact with an inner circumferential face of the housing, and a cap pressing the water-proof seal, the assemble method comprising: a first process for passing the cable through a seal side through hole formed in the water-proof seal and a cap side through hole formed in the cap; a second process for fixing the terminal to the tip end portion in the axial Page 5 of 9Application No.: 16/811748 Amendment Dated: March 8, 2021 Reply to Office Action of: January 26, 2021 direction of the cable extending from the water-proof seal, and making the terminal holding body hold the terminal; a third process for inserting the 
Wada (JP 2014212064 A)(English Translated) does not teach “wherein the first process makes an outer circumferential face of the cable, that is disposed in the cap side through hole, come into contact with tip end portions of a plurality of contact projections that are projected toward a center in a radial direction of the cap side through hole at positions separated at intervals in a circumferential direction of the cap side through hole on an inner circumferential face of the cap side through hole.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 9, these limitations, in combination with remaining limitations of the amended claim 9, are neither taught nor suggested by the prior art of record, therefore the amended claim 9 is allowable.
Claim 10 are dependent on the amended claim 9 and are therefore allowable for the same reasons.  

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 11 Wada (JP 2014212064 A)(English Translated) teaches “A connector comprising: a housing formed into a cylindrical shape; a terminal holding body holding a terminal fixed to a tip end portion of a cable in an axial direction, and disposed inside the housing;Page 6 of 9Application No.: 16/811748 Amendment Dated: March 8, 2021 Reply to Office Action of: January 26, 2021a water-proof seal disposed inside the housing so as to face to a base end portion of the terminal holding body in the axial direction, and coming into tight contact with an inner circumferential face of the housing; and a cap fixed to the housing so as to face to a base end portion of the water- proof seal in the axial direction, and pressing the water-proof seal, wherein the water-proof seal has a seal side through hole receiving passing-through of the cable, and a boss through hole formed in parallel to the seal side through hole, the cap has a cap side through hole receiving passing-through of the cable at a position corresponding to the seal side through hole, one of the terminal holding body and the cap has a boss which is protruded from an opposite face facing to the water-proof seal toward the other of the terminal holding body and the cap, passes through the boss through hole and comes into contact with the other of the terminal holding body and the cap.” (Connector 10, housing 11, terminal holding body 20, terminal 22, cable Y, and cap 30)
Wada (JP 2014212064 A)(English Translated) does not teach “the water-proof seal has a posture setting hole opened in only one of a tip end portion and the base end portion of the water-proof seal in the axial direction, and one of the terminal holding body and the cap has a posture setting boss which is protruded from the opposite face 
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 11, these limitations, in combination with remaining limitations of claim 11, are neither taught nor suggested by the prior art of record, therefore claim 11 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831